-

Oo o&o& NSN HN WN

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 1:19-cr-00023-DAD-BAM Document 42 ere ied) wake

 

HEATHER E. WILLIAMS, CA Bar #122664 JUN 18 2020

 

Federal Defender CLERK, U8, 5/

ERIC KERSTEN EASTERN DISTIA oy Get COURT
Assistant Federal Defender BY STRICT fi CALIFORNIA
Office ofthe Federal Defender DEPOTYCUERK —

2300 Tulare Street, Suite 330
Fresno, CA 93721
Telephone: (559) 487-5561
Fax: (559) 487-5950

Attorneys for Defendant
ANDREW GONZALEZ

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. 1:19-cr-00023-DAD-BAM
Plaintiff,
APPLICATION FOR ORDER
Vs. EXONERATING BOND AND FOR
RECONVEYANCE OF PROPERTY;
ANDREW GONZALEZ, ORDER
Defendant.

 

 

Defendant Andrew Gonzalez hereby moves this court under Fed. R. Crim. P. 46(g) for
exoneration of the property bond and full reconveyance of the Deed of Trust currently on file
with the Fresno County Recorder as Deed # 2019-0024687 and original straight note.

On February 5, 2019, a detention hearing was held in this matter. See Dkt. #9. At the
detention hearing, Mr. Gonzalez was ordered released from custody under the supervision of
Pretrial Services on terms and conditions that included a $100,000 property bond. On February
12, 2019, the court ordered a reduction of the property bond to $70,000.00. See Dkt. #9, 13, 15,

16, 17. The secured bond was posted by Michelle Anne Rodriguez as follows:

 

03/14/2019 |17 | COPY OF DEED OF TRUST No. 2019-0024687 and Original Straight
Note RECEIVED. posted by Michelle Anne Rodriguez as to Andrew
David Gonzalez. (Lundstrom, T) (Entered: 03/15/2019)

 

 

 

 

 

On June 1, 2020, Defendant was sentenced to a term of Five Years probation by United

 
oN KN NO FS

\o

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 1:19-cr-00023-DAD-BAM Document 42 Filed 06/19/20 Page 2 of 2

States District Court, Eastern District of California, Judge Dale A. Drozd:

 

06/01/2020 |34 |MINUTES (Text Onlv) for proceedings via video conference
before District Judge Dale A. Drozd: Sentencing as to Andrew
David Gonzalez held on 6/1/2020. Counsel consented to the
appearance by video. Defense counsel. government and defendant
addressed the court: submitted. Court made findings and imposed
the following sentence as to Counts 2 and 3 of the Sunerseding
Information: Probation: 5 vears on both Count 2 and 3. to be
served concurrently for a total term of 5 vears. with standard and
special conditions (incorvorated bv reference).

 

 

 

 

Since no conditions of the bond remain to be satisfied, Mr. Gonzalez requests that the
court exonerate the bond and reconvey the subject property to Michelle Anne Rodriguez
pursuant to Rule 46(g) of the Federal Rules of Criminal Procedure.

Dated: June 15, 2020 Respectfully submitted,
HEATHER E. WILLIAMS
Federal Defender

/s/ Eric Kersten

ERIC KERSTEN
Assistant Federal Defender
Attorney for Defendant
ANDREW GONZALEZ

ORDER
IT IS HEREBY ORDERED that the Clerk of the Court exonerate the property bond in
the above-captioned case secured by the $70,000 Deed of Trust currently on file with the Fresno
County Recorder (#2019-0024687) and original straight note in the above-captioned case and

reconvey the real property to Michelle Anne Rodriguez.

y

Dated: June _{S , 2020 ~ (> 2.
ee

ERICA P. GROS
United States Magistrate Judge

 

 

 

 
